                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

ROLANDIS CHATMON,
ADC #140078                                                                     PLAINTIFF

V.                           CASE NO. 5:19-CV-365-JM-BD

DEXTER PAYNE, et al.                                                      DEFENDANTS

                                         ORDER

       The Court has received Recommendation for dismissal from Magistrate Judge

Beth Deere and Plaintiff’s objections. After conducting a de novo review, this Court

adopts the Recommendations in their entirety as its findings in all respects.

       Defendants’ motion for partial dismissal (docket entry #6) is GRANTED. Mr.

Chatmon’s motion to amend (#19) is DENIED, and the Defendants’ motion to dismiss

Mr. Chatmon’s amended complaint (#24) is DENIED, as moot. Mr. Chatmon’s motion to

amend (#35) is DENIED.

              Mr. Chatmon’s claims against Defendants Carroll, Gibson, Shipman,

Payne, Jackson, and Thompson are DISMISSED, without prejudice. His failure-to-

protect claim against Defendant Lloyd are also DISMISSED, without prejudice. Mr.

Chatmon’s claims for money damages against Defendants Swopes, Lloyd, and Brown in

their official capacities are DISMISSED, with prejudice. Mr. Chatmon’s claims against

Defendant Burton are DISMISSED, without prejudice, based on his failure to timely

serve this Defendant.
      The Clerk is instructed to terminate Defendants Payne, Carroll, Gibson, Shipman,

Jackson, Thompson, Burton as party Defendants.

                 IT IS SO ORDERED, this 16th day of March, 2020.



                                       _______________________________
                                       UNITED STATES DISTRICT JUDGE




                                          2
